A series of Investment Managers Series Trust Supplement dated November 22, 2013 to the Prospectus and Statement of Additional Information each dated July 16, 2013 as amended August 6, 2013 New Sheridan, Inc., the Sub-Advisor to the EP Latin America Fund, EP Asia Small Companies Fund and EP China Fund, has a new address.All references in the Prospectus and Statement of Additional Information to the Sub-Advisor’s principal address are hereby replaced with: 18201 Von Karman, Suite 480 Irvine, CA 92612 Please file this Supplement with your records.
